Citation Nr: 1448241	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to allow for the reopening of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from September 1950 to June 1952. The Veteran died in 2011. The appellant is the Veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania. Due to the appellant's place of residence, the VA Regional Office in Pittsburgh, Pennsylvania (RO) assumed jurisdiction. 

In July 2014, the appellant testified before the undersigned Veterans Law Judge, via videoconferencing. 

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2012 decision, the Philadelphia Regional Office denied service connection for the cause of the Veteran's death, because the evidence did not show that the cause of the Veteran's death, specifically suicide, was related to service or any service-connected disability.

2. Evidence received since the March 2012 decision is neither cumulative nor redundant of the evidence of record at the time of the March 2012 decision; relates to the unestablished fact of a nexus between the Veteran's suicide and service-connected physical disabilities; and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

1. The March 2012 decision denying service connection for the cause of the Veteran's death became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 
38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Evidence received since the March 2012 decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the appellant's application to reopen service connection for the cause of the Veteran's death, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death. Id.  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312(c).

Reopening Service Connection for the Cause of the Veteran's Death

The appellant essentially contends that the Veteran committed suicide due to depression related to pain caused by his service-connected disabilities, specifically degenerative joint disease of the hips and knees. In a March 2012 decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death because the record did not contain evidence indicating that the Veteran's death was caused by his service-connected disabilities. 

Since the March 2012 decision, in written statements and testimony before the Board, the appellant reported that the Veteran was experiencing depression towards the end of his life due to the pain in his knees and hips. The Board finds that this evidence is new, as it was not previously of record at the time of the March 2012 decision. The Board also finds that it is neither cumulative nor redundant of evidence already of record at the time of the March 2012 decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for the cause of the Veteran's death is reopened. 


REMAND

Accordingly, the issue of service connection for the cause of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's knee disabilities, hip disabilities, depression, and heart ailments. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

At a minimum, request all outstanding VA records and all records regarding the insertion of a pacemaker at the University of Pittsburgh Medical Center Hamot in Erie, Pennsylvania in June 2011. 

2. Review the claims file and ensure the above development action has been conducted and completed. Then, provide the claims file to a qualified psychiatrist or psychologist, and request an opinion regarding the nature and etiology of the Veteran's depression. In reviewing the claims file, the VA examiner should note the entirety of the evidence, lay and medical, to include the following:

a. The May 2005 VA behavior health treatment plan report, diagnosing the Veteran as having a recurrent major depressive disorder and prescribing medication.

b. The February 2008 VA medical examination report, noting the Veteran's difficulties with ambulation due to his knee and hip disabilities.

c. The March 2011 VA treatment record, indicating that a depression screening was negative.

d. The June 2011 VA treatment records, written approximately two weeks prior to his death, in which the Veteran reported having a death wish due to feelings of being "tired and worn out."

e. The appellant's written statements in which she indicated that the Veteran had lost his will to live due to his inability to cope with the pain in his knees and his inability to take medication, for either his pain or his mental disorder, just prior to his suicide.

f. The appellant's July 2014 testimony, during which she reported that her husband had fallen into depression due to the pain caused by his service-connected inoperable knee disability.

After reviewing the claims file, the examiner must state whether it is at least as likely as not that the Veteran's death was related to a psychiatric disorder, such as the previously diagnosed depressive disorder. If so, the examiner must state whether it is at least as likely as not that the psychiatric disorder was either caused or permanently aggravated beyond its normal progression by a service-connected disability or a combination of service-connected disabilities, specifically knee and hip disabilities. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render any opinion without resort to speculation, he or she must explain why and so state.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the appellant and her representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


